Citation Nr: 0929988	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, excluding post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus type II (DM Type II).

4.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral extensor mechanism malalignment with patella 
tendonitis.  

5.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
right hand and wrist tenosynovitis, old left base of thumb 
laceration, and a low back disability.

6.  Entitlement to an increased disability rating for 
service-connected right extensor mechanism malalignment with 
patella tendonitis, currently rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected left extensor mechanism malalignment with 
patella tendonitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March and July 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In April 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Lincoln RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that has not been reviewed by the RO.  By an April 
2009 statement, his accredited representative related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a low 
back disability and a right elbow disability and entitlement 
to increased disability ratings for service-connected right 
extensor mechanism malalignment with patella tendonitis and 
left extensor mechanism malalignment with patella tendonitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A psychiatric disability, to exclude PTSD, has not been 
shown to be casually or etiologically related to service.

3.  Bilateral hearing loss has not been shown to be casually 
or etiologically related to service.

4.  The Veteran's heart was found to be clinically abnormal 
upon service entrance.

5.  CAD has not been shown to be causally or etiologically 
related to the Veteran's service or to a service-connected 
disorder.  



CONCLUSIONS OF LAW

1.  A psychiatric disability, to exclude PTSD, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 
(2008).

3.  CAD was not aggravated during service, nor was it 
proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a), 
and 3.310(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2006 for the claims 
for service connection for a psychiatric disability, 
bilateral hearing loss, and CAD.  The letter addressed all of 
the notice elements including the elements necessary to 
establish secondary service connection as well as the rating 
criteria and effective date provisions.  Additionally, it was 
sent prior to the initial unfavorable decision by the AOJ in 
March 2007.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent a VA 
examinations in connection with his claims for a psychiatric 
disability in June 2007, bilateral hearing loss in January 
2007, and CAD in January and April 2007.  As will be 
discussed more thoroughly below, all examinations are 
adequate upon which to base a decision.  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for a psychiatric 
disability, excluding post traumatic stress disorder (PTSD).

As a preliminary matter, the Board notes that in October 
2006, the Veteran originally filed a claim for a mental 
health condition not otherwise specified (NOS), such as but 
not limited to, depression, anxiety adjustment disorder, and 
PTSD.  In a March 2007 rating decision, the Veteran was 
denied service connection for major depressive disorder NOS 
that was claimed as a mental health condition, such as but 
not limited to depression, anxiety adjustment disorder.  The 
claim for PTSD was listed separately and was deferred.  By 
way of March 2007 statement, the Veteran disagreed with the 
denial of service connection for a mental health condition 
NOS.  The claim for PTSD was later denied in a July 2007 
rating decision, which the Veteran did not appeal.  
Consequently, as the issue of entitlement to service 
connection for PTSD was separated from the issue of 
entitlement to service connection for a mental condition NOS, 
both were addressed by separate rating decisions, and the 
Veteran only appealed the issue of entitlement to service 
connection for a mental condition NOS, the Board only has 
jurisdiction over and therefore will only consider the issue 
of service connection for a mental condition NOS, which it 
has recharacterized as entitlement to service connection for 
a psychiatric disability, to exclude PTSD.  

Turning to the merits of the claim, after considering all of 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the Veteran is not 
entitled to service connection for a psychiatric disability.  
The service treatment records contain a March 1973 record 
indicating that the Veteran was treated for a mild depressive 
reaction.  The Veteran reported during his June 2007 VA 
examination that to the best of his knowledge, in March 1973, 
he was stressed from working long hours and his wife wanted 
him to be home more.  He also asserted that when he sought 
treatment for a lung problem during service, the nurses 
wanted him to be seen for mental health but he was not 
certain if this was logged.  However, his June 1987 
separation examination and accompanying report of medical 
history were absent for complaints, treatment, or diagnoses 
of a psychiatric disability.  Thus, the Veteran did not have 
a diagnosed psychiatric disability upon his separation from 
service.  

In fact, the Veteran did not report a psychiatric disorder 
until approximately ten years after his separation from 
service.  During his June 2007 VA examination, the Veteran 
stated that after service he got depressed in approximately 
1997 and was told that he had a chemical imbalance and was 
prescribed medication.  He added that in 2000, there was a 
three day period where he "just lost it" and was "mad at 
the world" and he was again prescribed medication.  The 
first post-service records pertaining to the claim for a 
psychiatric disability were dated in 2005 from Dr. D.E.R.  
Although they contain diagnoses of depression and anxiety, 
there is no discussion or mention of any relationship to the 
Veteran's service.  Additionally, VA records dated in 
November 2006 and July 2008 reflected that the Veteran's 
major depressive disorder was related to his employment.  
Additionally, the June 2007 VA examiner opined that the 
Veteran's current major depressive disorder was not related 
to the 1973 finding of adjustment reaction.  The examiner 
reasoned that the Veteran continued his military career until 
1987 and had numerous awards and medals for achievement, good 
conduct, etc., and such history was not consistent with a 
nexus to the original statement of adjustment reaction in 
1973 as there was no evidence to suggest as well that there 
was a continuation of that disorder while on active duty 
until his career ended.  Further, the examiner stated that he 
felt the Veteran's major depression appeared at least in part 
to be related to his history of working with a company known 
for downsizing.  This was a stressful job for the Veteran, as 
was adjusting to his new employment after leaving.  The Board 
affords this opinion great probative weight as it is based on 
a complete review of the Veteran's history, relevant medical 
evidence, is consistent with the other medical evidence of 
record, and is supported with a well reasoned rationale.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In sum, the evidence does not indicate that that the Veteran 
currently has a psychiatric disorder, to exclude PTSD, that 
is related to service.  In fact, the evidence indicates that 
his major depressive disorder is related to his post-service 
employment.  Although the Veteran might sincerely believe 
that his psychiatric disability is related to service, he, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, entitlement to service for 
a psychiatric disability, to exclude PTSD, is denied.  

2.  Entitlement to service connection for bilateral hearing 
loss.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  The Veteran contends that his 
hearing loss is related to exposure to noise from engines and 
firing weapons during service.  

There were no findings of hearing loss that meet the 
requirement of 38 C.F.R. § 3.385 during the Veteran's period 
of service.  On the authorized audiological evaluation in May 
1967 at the time of his entrance into service, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
-5 (5)
5 (15)
5 (10)
LEFT
0 (15)
5 (25)
-5 (5)
0 (10)
10 (15)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

As indicated in Hensley, it appears that the Veteran had some 
degree of hearing loss upon entrance to service in the lower 
thresholds of both ears.  However, at the time of his 
separation from service in June 1987, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
15
10
10
15

Thus it appears that from service entrance to separation, the 
Veteran's hearing acuity either improved or stayed the same 
in all frequencies but the left ear at 2000 hertz level.  

After service, the Veteran reported no post service loud 
noise exposure.  He testified that when he first got out, he 
worked as a machinist but wore hearing protection.  
Thereafter, he sorted mailed and worked as a computer 
programmer.  The Veteran underwent a VA examination in 
connection with his claim in January 2007.  After reviewing 
the Veteran's claims file and considering his contentions, 
the examiner determined that because the Veteran had normal 
hearing when he was discharged from the service, it was not 
likely that his hearing loss was related to his military 
service.  The examiner commented that the ANSI/ASA conversion 
table revealed no significant change in thresholds between 
the entrance and discharge audiograms.  The examiner noted 
that either impulse sounds or continuous exposure can cause a 
temporary threshold shift, which disappears in 16 to 48 hours 
after exposure to a loud noise.  Impulse sounds may also 
damage the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
can also damage the structure of the hair cells resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  

The Board affords the opinion of the January 2007 VA examiner 
great probative weight as it is based on a thorough review of 
the pertinent medical records, contentions made by the 
Veteran, and is supported with a detailed rationale based on 
the examiner's experience as the chief of the audiology and 
speech pathology department.  

In sum, there is no medical evidence indicating that the 
Veteran's hearing loss is related to his service.  Although 
the Veteran might sincerely believe that his hearing loss is 
related to his in-service noise exposure, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, without a nexus to in-service 
noise exposure and the current diagnosis of hearing loss, 
entitlement to service connection for bilateral hearing loss 
is denied.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus type II (DM Type II).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for CAD.  
This claim will be considered both on a direct and secondary 
basis.  Beginning with the claim for service connection on a 
direct basis, the service treatment records reflected that in 
November 1964, prior to his entrance into service, the 
Veteran had a finding of ventricular premature beats, with no 
definite heart ailment.  On his May 1967 entrance 
examination, it was noted that his heart was abnormal and 
that he had a history of cardiac dysarrythemia in December 
1964 and March 1965, which was not currently found.  Because 
the Veteran's heart was found to be abnormal on his 
enlistment examination, he was not considered in sound 
condition upon entrance to service.  Thus, the question 
becomes whether his pre-existing heart disability was 
aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

A review of the remaining service treatment records does not 
reflect that the Veteran's pre-existing heart disability was 
aggravated during service.  On his March 1969 examination, it 
was reported that his heart sounds were normal.  Although the 
Veteran indicated that he had palpitation or pounding heart 
on his June 1987 retirement examination, there was no 
indication of any heart disability at the time of his 
separation from service or any indication that his pre-
existing heart condition was aggravated during service.  
Thus, the evidence does not indicate that the Veteran's pre-
existing heart condition underwent an increase in severity 
during service.  

The post service medical evidence showed that the Veteran was 
found to have coronary disease in April 2003.  During the 
January 2007 VA examination, the examiner was asked to opine 
if the Veteran's current heart condition was related to his 
service-connected diabetes mellitus or his pre-existing PVCs 
(premature ventricular contractions/complexes).  The examiner 
stated that the pre-existing PVCs and workup prior to the 
military did not show any specific etiology.  The Veteran had 
a number of risk factors for coronary disease, including 
being male, a family history of heart disease, diabetes, 
hypercholesterolemia, and remote smoking.  However, the 
examiner concluded that the diabetes was not a major 
contributing factor, as it was of somewhat recent onset, even 
though his blood sugar levels were observed for the last ten 
years.  Therefore, it was unlikely that his coronary artery 
disease was caused by his diabetes.  

Additionally, the Veteran underwent another VA examination in 
connection with his claim in April 2007 provided by the same 
examiner.  After examining the Veteran and the relevant 
medical evidence, the examiner again concluded that it was 
very likely that his coronary disease was long-standing, even 
prior to the diabetes being diagnosed, and with his risk 
factors, it was unlikely that his diabetes aggravated his 
coronary artery disease.  

Additionally, a May 2008 private treatment record from Dr. 
D.E.R. stated that the Veteran has a history of coronary 
artery disease which continues to be aggravated by his 
service-connected diabetes.  In support of his opinion, Dr 
D.E.R. indicated that the plethora of medical evidence 
available on the causation of relationship between these 
obviously related conditions should make a further discussion 
on the subject unnecessary.  

The Board affords the opinion of the January and April 2007 
VA examiners great probative weight as it is based on a 
review of the Veteran's service treatment records and post-
service medical records and is supported by a well reasoned 
rationale.  On the contrary, despite Dr. D.E.R.'s assertion 
that the plethora of medical evidence on causation supports 
his opinion, he did not provide the medical literature that 
he referred to.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
fact, as noted above, the VA examiner indicated that the 
Veteran had several risk factors for CAD that were not 
referenced by Dr. D.E.R.  Therefore, the Board affords the VA 
examiner's opinion greater probative value.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  

In sum, the medical evidence does not indicate that the 
Veteran's pre-existing heart condition was aggravated during 
his period of service.  Moreover, the medical evidence does 
not indicate that his CAD is proximately due to or the result 
of a service-connected diabetes mellitus.  To the extent that 
the Veteran contends that his CAD is related to his service 
or his service-connected diabetes mellitus, he is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, entitlement to service connection for 
CAD, to include as secondary to service-connected diabetes 
mellitus is denied.  


ORDER

Entitlement to service connection for a psychiatric 
disability, excluding PTSD, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for CAD, to include as 
secondary to service-connected DM Type II, is denied.







REMAND

4.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral extensor mechanism malalignment with patella 
tendonitis.  

The Veteran contends that he has a low back disability that 
is related to the parachute jumps he did during service.  He 
also asserts that his low back disability is related to his 
service-connected knee disabilities.  The Veteran underwent a 
VA examination in connection with this claim in January 2007.  
Although the examiner provided an opinion regarding the 
relationship between the Veteran's service-connected knees 
and his mechanical low back pain, an opinion was not provided 
regarding the relationship, if any between his service as a 
paratrooper and his current low back disability.  Thus, a 
remand is necessary for an opinion addressing the Veteran's 
claim that his low back disability is directly related to 
service.  

5.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
right hand and wrist tenosynovitis, old left base of thumb 
laceration, and a low back disability.

The Veteran claims that he has a right elbow disability that 
is related to his service-connected right hand, right wrist, 
and left thumb disabilities.  He also asserted in his October 
2006 claim that it is related to his current low back 
disability.  As the issue of entitlement to service 
connection for a low back disability is being remanded and 
the outcome of the determination on this matter could 
potentially affect the issue of entitlement to service 
connection for a right elbow disability, these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Therefore, this matter is deferred pending the 
resolution of the claim for a low back disability.  



6.  Entitlement to an increased disability rating for 
service-connected right extensor mechanism malalignment with 
patella tendonitis, currently rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected left extensor mechanism malalignment with 
patella tendonitis, currently rated as 10 percent disabling.

During his April 2009 hearing, the Veteran testified that his 
knees have worsened in severity since his last VA 
examination.  Further, he contends that his last VA 
examination was inadequate.  In January 2007 VA examination, 
the Veteran underwent a VA examination for his claims for his 
right wrist and hand.  During that examination, the examiner 
noted that he did not find any information regarding the 
Veteran's bilateral knee claims.  The Veteran was then given 
range of motion testing for his knees.  However, the DeLuca 
examination could not be performed because the Veteran was 
experiencing too much pain.  Additionally, it does not appear 
that the impact of the Veteran's knee disability on his 
employment and daily life was ascertained during this 
examination.  Thus, it appears that this examination was not 
adequate.  38 C.F.R. § 4.10.  Further, because there is no 
additional medical evidence addressing the current severity 
of the Veteran's bilateral knees, a remand is necessary for 
another examination.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a low back 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a low 
back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current low back disability 
is the result of a disease, injury, or 
event in service (September 1967 to 
September 1987), to include his paratrooper 
duties, as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right and left extensor mechanism 
malalignment with patella tendonitis.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected knee disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
bilateral knee disabilities under the 
applicable rating criteria.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.  The examiner should also comment 
as to the impact of the disabilities on 
the Veteran's daily activities and his 
ability to maintain employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The claims for 
service connection for a low back 
disability and right elbow disability are 
"inextricably intertwined" and, therefore, 
must be adjudicated together.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


